EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geza Ziegler on 03/07/22.

The application has been amended as follows: 

Claim 15 line 7 “movement of the lifting device” has been changed to 
-- movement of a lifting device –
Claim 16 is cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or make obvious the entire combination of claim recitations.  Specifically, claims 1, 11, and 15 require selecting a main steering direction of the control device from only one of a first main steering direction and a second main steering direction, the second steering direction being opposite to the first, and both directions being a longitudinal direction of movement of the lifting device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/N.L.A/           Examiner, Art Unit 3654                              

/SANG K KIM/           Primary Examiner, Art Unit 3654